Citation Nr: 1602188	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  10-36 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a right ankle disability.

2. Entitlement to a disability rating in excess of 10 percent for status-post sprain of the left ankle with a chip fracture.

3. Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease.

4. Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease.

5. Entitlement to an initial rating in excess of 10 percent for left knee instability.

6. Entitlement to an initial rating in excess of 10 percent for right knee instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for left and right knee disabilities, each rated as 10 percent disabling, and for a left ankle disability which was rated as noncompensable (0 percent disabling), and denied service connection for a right ankle disability.  A subsequent rating decision issued in April 2010 granted a 10 percent disability rating for the left ankle disability, effective as of the date of claim.  A rating decision issued in February 2014 granted service connection for left and right knee instability and assigned each disability a separate 10 percent rating as of the date of the right and left knee disability claims in May 2009.  Inasmuch as the initial appeal involved the evaluation for left and right knee disabilities, both the degenerative joint disease and instability in the knees are before the Board.

In December 2015, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is in the claims file.  At the time of the Board hearing, the VLJ agreed to hold the record open for 30 days to allow for the submission of additional evidence.  The given time period having elapsed without the submission of any additional evidence, the Board will proceed to adjudicate the claim on the evidence of record.

The issues of entitlement to increased disability ratings for degenerative joint disease and instability in both the left and right knees are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A right ankle disability has not been shown.

2. Throughout the claims period, the Veteran's left ankle disability has been manifested by no more than moderate limitation of flexion; ankylosis has not been shown. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2. The criteria for a disability rating in excess of 10 percent for left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Codes 5270-5274 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In July 2009, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in October 2009 and December 2013.  There is no argument or indication that the examinations or opinions are inadequate with respect to the Veteran's service-connected left ankle disability.  The Veteran's representative did submit a statement asserting that the December 2013 VA examination was inadequate because it did not address the question of service connection for the right ankle disability.  However, the Board finds that the failure to include the right ankle in the examination did not render it inadequate inasmuch as there is no evidence that a right ankle disability exists.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.



Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present (at any time during the pendency of the claim, see McClain v. Nicholson, 21 Vet. App. 319, 323 (2007)) disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain, 21 Vet. App. at 323.

Facts and Analysis

The Veteran seeks service connection for a disability of the right ankle, which he asserts was sustained during the same hard parachute landing in 1975 as his right and left knee disabilities and his left ankle disability.  In addition, the Veteran's representative has argued that the Veteran has a right ankle disability as a result of altered gait secondary to his left ankle disability.  The Veteran's service treatment records show that in service he was treated on one occasion, the date of which is unclear, for right foot pain.  Specifically, at one point he complained of a bruised right heel after jumping from a deuce and a half vehicle and was placed on crutches for 3 days.  No other evidence of right foot or ankle injuries or treatment in service is of record.

At an October 2009 VA examination, the Veteran reported a hard landing after a parachute malfunctioned in service in 1975.  He reported right ankle symptoms of weakness, stiffness, swelling, lack of endurance, and pain, as well as flare-ups of pain after physical activity as often as four times per week lasting up to two hours each.  During the flare-ups he would be unable to walk due to pain and limitation of motion which he described as swelling and locking of the joints, with pain on walking.  He did not receive any treatment for his ankles and had not experienced any incapacitation due to his ankle problems.  His main functional impairment was pain with walking, and he had fallen a few times as well.  On examination, there was tenderness and guarding of movement in the right ankle, but no evidence of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment, drainage, ankylosis or subluxation.  Range of motion testing was within normal limits, albeit with increased pain in the joint after repetitive testing.  X-rays of the right ankle were normal, with unremarkable bones, joints, and soft tissues.  The examiner was unable to offer any diagnosis with respect to the Veteran's right ankle.   

A December 2013 report of VA examination of the Veteran's left ankle also includes some description of the Veteran's right ankle, including normal range of motion (45 degrees of plantar flexion and 20 degrees of dorsiflexion) with no evidence of painful motion, as well as normal muscle strength.

The Veteran testified at the December 2015 hearing that he experiences the same symptoms in his right ankle as in his left ankle, namely locking up/immobility, pain, and discomfort.  He also testified that he has not sought any treatment for his right ankle in at least 10 years, neither through private providers nor through VA.  Further, he stated that he does not use any self-treatment measures, such as rest, ice, elevation, or painkillers, to address his right ankle problems.

In order to establish service connection for a right ankle disability, the record must show evidence of an incident in service, of a current disability, and of a link between the current disability and the incident in service.  In this instance, the record shows both the one instance of treatment in service for right heel pain and the hard parachute landing responsible for the Veteran's other service-connected disabilities, although the right ankle was not mentioned in those records.  

However, there is no evidence that the Veteran has a current disability of the right ankle for which service connection can be granted.  While the Veteran has complained of pain and tenderness and difficulty walking as a result of his right ankle symptoms, the October 2009 VA examination did not yield a diagnosis of any current disability of the right ankle.  The United States Court of Appeals for Veterans Claims (Court) has held that pain alone without a diagnosed or underlying malady or condition is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001).  The Veteran has not produced any evidence to show any underlying disability or diagnosis of the right ankle, and has testified that he has not sought treatment for his right ankle either privately or through VA, and has not engaged in any self-treatment of the right ankle.  The December 2013 VA examination of the left ankle included findings from the right ankle which were completely normal.  

It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  In this instance, no evidence of a current disability exists, the benefit-of-the-doubt rule does not apply, and the claim of service connection for a right ankle disability must fail.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.404.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, the Veteran's disability picture with respect to his left ankle disability has been consistent throughout the appeals period and staged ratings are not warranted.

Facts and Analysis

The Veteran seeks an increased disability rating for his left ankle, which is currently rated at 10 percent based on otherwise noncompensable painful motion under Diagnostic Code 5271.  Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a. 

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  When there is some limitation of motion of the specific joint that is noncompensable under the appropriate diagnostic codes, a rating of 10 percent for each such major joint affected by limitation of motion is assigned.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

While other Diagnostic Codes cover ankylosis of the ankle, or of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy residuals, these conditions are not applicable to the Veteran's left current ankle disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272-5274.  Indeed, ankylosis has not been shown.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 must be considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Pain may result in functional loss, however, if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Also, functional loss due to pain must be supported by pathology and shown through objective observation.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40); see Mitchell, 25 Vet. App. at 38 (examination reports should address any range of motion loss specifically due to pain and any functional loss due to pain during flare ups).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

In Burton v. Shinseki, 25 Vet. App 1 (2011), the Court held that in claims for increased ratings for musculoskeletal disabilities where the Veteran has a noncompensable rating and complains of pain on motion 38 C.F.R. § 4.59 must be addressed.  That regulation, in turn, states that the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

At an October 2009 VA examination, the Veteran reported a hard landing after a parachute malfunctioned in service in 1975.  He reported symptoms of weakness, stiffness, swelling, lack of endurance, and pain, as well as flare-ups of pain after physical activity as often as four times per week lasting up to two hours per episode.  During the flare-ups he was unable to walk due to pain and limitation of motion which he described as swelling and locking of the joints, with pain on walking.  He did not receive any treatment for his ankles and had not experienced any incapacitation due to his ankle problems.  His main functional impairment was pain with walking, and he had fallen a few times as well.  On examination, there was tenderness and guarding of movement in the left ankle, but no evidence of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment, drainage, ankylosis or subluxation.  Range of motion testing was within normal limits, albeit with increased pain in the joint after repetitive testing.  X-rays of the left ankle showed an old chip fracture, and the VA examiner diagnosed left ankle sprain based on pain with movement and the X-ray findings.  The functional impact of the Veteran's disability on both his daily life and his usual occupation was described as pain with walking.  

At the December 2013 VA examination, the Veteran reported experiencing a sprained left ankle with a chip fracture after a hard parachute landing in 1975.  The condition had worsened over time and he was currently experiencing flare-ups of symptoms once or twice a month for up to half an hour each, when the pain would be 9 out of 10 in intensity.  Specific problems with the flare-ups were described as pain and popping in the ankle.  On physical examination, the Veteran had normal range of motion in his left ankle (45 degrees of plantar flexion and 20 degrees of dorsiflexion, with pain at the end points).  The Veteran's muscle strength was normal and there was no evidence of instability in the ankle or of ankylosis.  The only functional limitation exhibited on examination was pain on movement; weakened movement, incoordination, excess fatigability, swelling, deformity, atrophy, and instability were not shown.  The Veteran did exhibit localized tenderness and pain on palpation, but there was no increased loss of function after repetitive use testing.  The Veteran did not use any assistive devices such braces or canes.  X-ray imaging showed the presence of an ossific density inferior to the lateral malleolus of the left ankle.  The Veteran's left ankle did affect his ability to work by making it more difficult to walk, to stand for a long time, and to climb stairs.  The examiner described the Veteran's additional functional loss during a flare-up as approximately 10 degrees reduction of plantar flexion.

At the December 2015 hearing, the Veteran testified that he experienced flare-ups in his left ankle about three or four times a month, when the functional limitations were greater than the disability rating indicated.  He described these flare-ups as characterized by restricted range of motion in his ankle, including locking up, and being unable to walk, sometimes for several minutes and sometimes for an hour or more.  The Veteran testified that he didn't seek any regular medical treatment for his left ankle and did not engage in any self-treatment in the form of ice packs, heat, or pain patches.

After reviewing all of the evidence set forth above, the Board finds that a disability rating in excess of 10 percent for left ankle disability is not warranted.  As shown in the VA examinations, the Veteran does not have ankylosis or any of the other abnormalities that would allow for a separate rating under a Diagnostic Code other than 5271 coupled with 5003 and 5010 for painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274.  In addition, on VA examination, the Veteran did not exhibit a compensable limitation of motion, i.e., more than moderate; indeed, the Veteran's range of motion was normal and pain was only noticed at the end points of the normal range.    

The Board has also considered the application of Burton, Deluca and Mitchell, but does not find sufficient evidence to award an increased rating in the limitation of motion code under these cases.  The Veteran testified at the December 2015 that he experienced flare-ups as often as three or four times a month and lasting as long as an hour each, with symptoms described as locking up of the ankle and extreme pain which prevents him from walking.  The December 2013 VA examination report also includes a discussion of the Veteran's flare-ups, which were then described as occurring only once or twice a month, but with the same symptoms as described at the hearing.  The examiner noted that this increased pain resulted in at most a loss of 10 degrees of plantar flexion, which the Board finds would still fall within the moderate range of limitation of motion compared with normal motion of 45 degrees of plantar flexion.  In addition, while the Veteran's overall functionality related to his disability is one of difficulty walking, climbing stairs, and standing for prolonged periods of time, the Board does not find that the inclusion of up to 4 hours a month of temporary immobility in the ankle results in any significant change in his disability picture.  In reviewing the Veteran's symptoms and the other evidence of record, including his testimony that he does not seek professional medical treatment or engage in any self-treatment for the symptoms, the Board concludes there is insufficient showing of functional loss supported pathology and objective observation to warrant an increased rating for the Veteran's left ankle disability.  See DeLuca, 8 Vet. App. 202; Johnston, 10 Vet. App. at 84-85; and Mitchell, 25 Vet. App. at 37.  

The Board has also considered the question of extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) and the Court's ruling in Thun v. Peake, 22 Vet. App. 111 (2008).  In this instance, the Board finds that the schedular rating for the left ankle is fully adequate, in that the left ankle symptoms described by the Veteran are typical for the disability and are encompassed in the rating schedule's discussion of pain and limitation of motion.  As the relevant rating criteria describe the symptoms of the Veteran's disability and their severity, the evidence does not present a disability picture which would warrant referral to the Director of Compensation Services for extraschedular consideration.  


ORDER

Entitlement to service connection for a right ankle disability is denied.

Entitlement to a disability rating higher than 10 percent for left ankle disability is denied.


REMAND

The Veteran testified at hearing in December 2015 that his service-connected knee disabilities have worsened since the most recent VA examination in December 2013.  Specifically, he argued that his knees lock which prevent him from driving, that he has flare-ups two or three times per month, and that he was issued knee braces but no longer wore them due to pain.  In the written statement submitted by the Veteran's representative in April 2014, the adequacy of the December 2013 VA examination was challenged, particularly with respect to the Veteran's history regarding his use of knee braces.  A new examination with respect to the Veteran's right and left knee disabilities is warranted on remand and should include a discussion of the Veteran's symptoms and history, including his use of knee braces and other assistive devices.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an appropriate VA examination to determine the current nature and severity of the Veteran's left and right knee disabilities.  The examiner should address limitation of motion, including painful motion, and stability.  The examiner should also address the Veteran's history with respect to the use of knee braces and other assistive devices.  The examiner should discuss the functional impairment experienced by the Veteran in accordance with Deluca and Mitchell to include any resulting limitations in the Veteran's ability to work.  Further, the examiner should address the Veteran's flare-ups and episodes of locking and increased pain in terms of the effects on functionality, limitation of motion, and stability.  Even if flare-ups are not presently reported, the examiner should estimate the functional impact of the previously reported flare-ups.  The examiner should provide the rationale for any opinions rendered.  A copy of the claims file should be provided to the examiner for review.

2. The RO/AMC should then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


